Case 8:20-cv-00009-CEH-AAS Document 34 Filed 12/11/20 Page 1 of 2 PageID 127




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

CATHERINE SCHRAMEK,

       Plaintiff,

v.                                                               Case No: 8:20-cv-9-T-36AAS

AMERICANA DENTAL, INC. and US
DENTAL MILLING LLC,

      Defendants.
___________________________________/

                                          ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Amanda Arnold Sansone on November 24, 2020 (Doc. 33). In the Report and

Recommendation, Magistrate Judge Sansone recommends that the Court grant the parties' Joint

Motion to Approve Settlement (Doc. 30). All parties were furnished copies of the Report and

Recommendation and were afforded the opportunity to file objections pursuant to 28 U.S.C. §

636(b)(1).   No such objections were filed.

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:

       (1)     The Report and Recommendation of the Magistrate Judge (Doc. 33) is adopted,

               confirmed, and approved in all respects and is made a part of this Order for all

               purposes, including appellate review.

       (2)     The parties’ Joint Motion to Approve Settlement (Doc. 30) is GRANTED. The

               Settlement Agreement (Doc. 32 - Ex. 1) is APPROVED, as it constitutes a fair and
Case 8:20-cv-00009-CEH-AAS Document 34 Filed 12/11/20 Page 2 of 2 PageID 128




            reasonable resolution of a bona fide dispute. The parties shall comply with the terms

            of the Settlement Agreement.

      (3)   This action is DISMISSED, with prejudice.

      (4)   The Clerk is directed to terminate all pending motions and close this file.

      DONE AND ORDERED in Tampa, Florida on December 11, 2020.




Copies to:
The Honorable Amanda Arnold Sansone
Counsel of Record




                                              2
